DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17, 19, 22, and 24-26 are under consideration in the instant Office Action.

Priority
Applicant cannot rely upon the certified copy of the foreign priority application CN201811448228.1 (November 30, 2018) to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. All claims are given an earliest effective filing date of November 29, 2019.

Terminal Disclaimer
The terminal disclaimer filed on November 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/618006 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, and 8-11 include reference characters which are not enclosed within parentheses.  Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m). Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 13-17, 19, 22, and new claims 24-26 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yan et al, US2020/0148778 (filed May 31, 2018, instant PTO-892). 
The applied reference has common inventors and applicants with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Yan teaches the same anti-CD40 antibodies of claim 1, subparts 1-5. These antibodies or antigen binding fragments thereof are comprised of LCDR1-3 comprising of SEQ 1D NO: 6, SEQ ID NO: 7, and SEQ ID NO: 8, respectively, and HCDR1-3 sequences comprising of SEQID NO: 3, SEQ ID NO: 4, and SEQ ID NO: 5, respectively (claim 1, subpart 1); LCDR1-3 comprising of SEQID NO: 14, SEQ ID NO: 15, and SEQ ID NO: 16, respectively, and HCDR1-3 sequences comprising of SEQ ID NO: 11, SEQID NO: 12, and SEQID NO: 13, respectively (claim 1, subpart 2); LCDR1-3 comprising of SEQID NO: 42, SEQ ID NO: 43, and SEQ ID NO: 44, respectively, and HCDR1-3 sequences comprising of SEQ ID NO: 39, SEQID NO: 40, and SEQID NO: 41, respectively (claim 1, subpart 3); LCDR1-3 comprising of SEQID NO: 50, SEQ ID NO: 51, and SEQ ID NO: 52, respectively, and HCDR1-3 sequences comprising of SEQ ID NO: 47, SEQID NO: 48, and SEQID NO: 49, respectively (claim 1 subpart 4); and LCDR1-3 comprising of SEQ ID NO: 58, SEQID NO: 59, and SEQ ID NO: 60, respectively, and HCDR1-3 sequences comprising of SEQID NO: 55, SEQ ID NO: 56, and SEQ ID NO: 57, respectively (claim 1, subpart 5). Yan also teaches mutations in the heavy chain constant region of the antibody in order to modify ADCC effector function [0117] and reads on instant claim 1. 
Regarding claim 2, Yan teaches an anti-CD40 antibody or antigen-binding fragment thereof that is a murine [0036], chimeric [0002], humanized [0002], or human [0002] antibody.
With respect to claim 3, the heavy chain variable region and light chain variable region of the 5 antibodies are comprised of the same amino sequences of Yan: heavy chain variable region comprising SEQ ID NO: 1 and light chain variable regions comprising SEQ ID NO: 2 (claim 3, subpart 1); heavy chain variable region comprising SEQ ID NO: 9 and light chain variable regions comprising SEQ ID NO: 10 (claim 3, subpart 2); heavy chain variable region comprising SEQ ID NO: 37 and light chain variable regions comprising SEQ ID NO: 38 (claim 3, subpart 3); heavy chain variable region comprising SEQ ID NO: 45 and light chain variable regions comprising SEQ ID NO: 46 (claim 3, subpart 5); heavy chain variable region comprising SEQ ID NO: 53 and light chain variable regions comprising SEQ ID NO: 54 (claim 3, subpart 5).
With respect to claim 4, Yan teaches a humanized antibody or antigen-binding fragment thereof comprising heavy chain FRs of human IgG1, IgG2, IgG3, IgG4, or variants thereof [0063].
For claim 5, Yan teaches an anti-CD40 antibody wherein the light chain variable regions of the humanized antibody are derived from a from light chain IgkV1-33 sequence of human germline shown in SEQ ID NO. 22 (instant SEQ ID NO: 22) or derived from light chain IGkV2-28 sequence of human germline shown in SEQ ID NO: 24 (instant SEQ ID NO: 24) [0058], and the heavy chain   variable region is derived from heavy chain IGHV1-69 sequence of human germline shown in SEQ ID NO. 21 (instant SEQ ID NO: 21), or derived from heavy chain IGHV 1-2 sequence of human germline shown in SEQ ID NO. 23 (instant SEQ ID NO: 23) [0064].
Regarding claim 6, Yan teaches an anti-CD40 humanized antibody wherein the sequence of the humanized antibody light chain is SEQ ID NO. 18 or SEQ ID NO: 20 (instant SEQ ID NOs: 18, 20), or variants thereof [0060] and the heavy chain sequence of the humanized antibody is SEQ ID NO: 17 or SEQ ID NO: 19 (instant SEQ ID NOs: 17, 19), or variants thereof [0066].
For claim 7, Yan teaches the heavy chain variable region sequences set forth in SEQ ID NOS: 25-30 (instant SEQ ID NOs: 25-30) and the light chain variable region sequences set forth in SEQ ID NOs: 31-36 (instant SEQ ID NOs: 31-36) [0157].
With respect to claim 13, Yan teaches that the anti-CD40 antibody is a single chain antibody [0068].
Regarding claim 14, Yan teaches an antibody-drug conjugate comprising a light chain variable region and heavy chain variable region [0077].
For claims 15-17 and 19, Yan teaches a nucleic acid molecule encoding the anti-CD40 antibody, a vector comprising the DNA sequence, and host cells transformed with the expression vector [0069-0071]. Yan also teaches a pharmaceutical composition comprising the anti-CD40 antibody [0002].
Regarding claims 22 and 24, Yan teaches a method for the treatment of cancer, including lymphoma, breast cancer, ovarian cancer, prostate cancer, pancreatic cancer, kidney cancer, lung cancer, liver cancer, gastric cancer, colorectal cancer, bladder cancer, rhabdomyosarcoma, esophageal cancer, cervical cancer, multiple myeloma, leukemia, gallbladder cancer, glioblastoma, and melanoma [0079].
With respect to claims 25-26, Yan discloses a humanized anti-CD40 antibody or antigen binding fragment thereof wherein the heavy chain variable region comprises SEQ ID NO: 30 (instant SEQ ID NO: 30) and the light chain variable regions comprises SEQ ID NO: 34 (instant SEQ ID NO: 34) and a humanized anti-CD40 antibody or antigen binding fragment thereof wherein the heavy chain variable region comprises SEQ ID NO: 26 (instant SEQ ID NO: 26) and the light chain variable regions comprises SEQ ID NO: 33 (instant SEQ ID NO: 33) (Yan claim 13).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13-17, 19, 22, and new claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al, US2020/0148778 (filed May 31, 2018, instant PTO-892) in view Elvin et al, US2012/0114652 (instant PTO-892).
Claims 8-11 are directed to anti-CD40 antibodies of antigen-binding fragments thereof wherein the heavy chain comprises mutations of specific amino acid residues. Yan teaches that the ADCC effector function of the antibody can be reduced or eliminated by modification of the Fc segment on IgG; this modification refers to mutations in the heavy chain constant region of the antibody [0117]. Yan does not teach the specific residues mutated in claims 8-11.
Elvin teaches that the serum half-life of proteins comprising Fc regions may be increased by increasing the binding affinity of the Fc for the Fc receptor [1090]; this increase in half-life is associated with a reduction in the amount and frequency of drug administration [1091]. Elvin teaches that the Fc variants that are associated with an increase in half-life include residues corresponding to amino acids at position 263, 266, 320, and 327 [1093] as in instant claims 8. More specifically, Elvin teaches the modifications of residue 262 mutated to glutamic acid (262E) and 320 mutated to serine (320S) [1093] as in instant claim 9-10. 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Yan and Elvin. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because these mutations are known to increase the half-life of therapeutic antibodies and increase affinity for the Fc receptor. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Claims 1-7, 12-17, 19, 22, and new claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al, US 2020/0148778 (filed May 31, 2018, instant PTO-892) in view of Lo et al., US 2018/0118832 (published May 3, 2018).
Claim 12 recites the limitation of an anti-CD40 antibody with an alanine at the carboxyl terminus of the heavy chain. Although Yan teaches the antibody, it does not teach an alanine residue at the carboxyl terminus. 
Lo teaches that a combination of mutations in the Fc region can have additive effects on prolonging serum-half life and increase potency [0148]; these mutations include mutation of the C-terminal lysine residue to alanine (0148]. 
Therefore, it would have been obvious to the ordinary artisan to mutate the carboxyl terminus of the heavy chain to an alanine, as mutating this residue of the Fc region was known at the time the invention was made to improve half-life and potency of the Fc region for its receptor and thus would improve the efficacy of the therapeutic CD40 antibody.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER BENAVIDES whose telephone number is 571-272-0545. The examiner can normally be reached M-F 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Jeffrey Stucker can be reached on 571-272-9111. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A BENAVIDES/
Patent examiner, AU 1649






/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649